Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This communication is in response to the amendment filed on 08/11/2021. Claims 1-10, 16, 21-26 are pending. Claims 11-15 and 17-20 are cancelled. 

Claims 1-10, 16, 21-26 are allowed over the prior art. 
The following is an examiner' s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claim 1, the closest prior art is Yu (US20080074835A1, cited on record), Yamakose (US20050225667A1, cited on record).
Yu is related to a portable computer, more particularly, to a portable computer with an image-capturing module.  
Regarding claim 1, Yu teaches, an electronic device, comprising: a casing, having a receiving groove; a lens module, assembled to the casing in a multiple-axial manner, located in the receiving groove, capable of rotating in a range of -90 degrees to 90 degrees relative to the casing, wherein the lens module comprises a flipping cover and a plurality of pivot assemblies, the flipping cover having a body portion, a pair of securing ends located at two sides of the body portion, and a pair of axis switching groove located between the securing ends and the body portion, wherein the plurality of pivot assemblies pivotally connected between the flipping cover and the casing, as in claim 1.
Regarding claim 1, the prior art from Yu taken either singly or in combination with any other prior art fails to anticipate or fairly suggest image-capturing module including the specific arrangement where “wherein each of the pivot assemblies comprises a securing block, and the securing block is disposed corresponding to one of the axis switching grooves”, in combination with all other claimed limitations of claim 1.

Yamakose is related to an imaging apparatus that includes an imaging device for imaging an object and outputs an image taken by the imaging device as an image signal to an external display device.
Regarding claim 1, Yamakose teaches an electronic device (Figs. 1-9), comprising: a casing, having a receiving groove; a lens module, assembled to the casing in a multiple-axial manner, located in the receiving groove, capable of rotating in a range of -90 degrees to 90 degrees relative to the casing, wherein the lens module comprises a flipping cover and a plurality of pivot assemblies, the flipping cover having a body portion, a pair of securing ends located at two sides of the body portion, and a pair of axis switching groove located between the securing ends and the body portion, wherein the plurality of pivot assemblies pivotally connected between the flipping cover and the casing, as in claim 1.
Regarding claim 1, the prior art from Yamakose taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an imaging apparatus including the specific arrangement where “wherein each of the pivot assemblies comprises a securing block, and the securing block is disposed corresponding to one of the axis switching grooves” , in combination with all other claimed limitations of claim 1.

Claims 2-10, 16, 21-26 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20050235458A1, Zou, see Figs. 1-3, discloses a hinge mechanism is provided for pivotably joining a cover to a main housing of a foldable radiotelephone).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20050207104A1, Love, See Figs. 1-5, relates in general to multiaxial hinge assemblies, and more particularly to a multiaxial hinge assembly rotatable about a first (vertical) axis between clockwise and counterclockwise limits and about a second (horizontal) axis orthogonal to the first and that includes a direction indicator for proper rotation about the first axis).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872  
                                                

/MARIN PICHLER/Primary Examiner, Art Unit 2872